DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 8/17/22 including claims 1-60, out of which claims 1-40 have been cancelled. Remaining claims are 41-60.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the 
manner in which the invention was made.

Claims 41-42, 54, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al ( 
US20130064151), henceforth, ‘151 and further in view of Liang et al ( US 20210112495 )., henceforth, ‘495 and, further, in view of Kwak et al ( US 20190306737 ), henceforth, ‘737
For claims 41, 59 and 60, ‘151 discloses following limitations:
	An apparatus comprising: at least one processor; and at least one memory including computer program 
code; the at least one memory and the computer program code configured to,
	(‘151:, [0026],  apparatuses described herein can apply to mobile wireless devices used in different types of wireless networks. [0006]---configurable processor.  [0007] ---non-transitory computer program product encoded (computer program code;  )  in a non-transitory computer readable medium (memory) 
	with the at least one processor, cause the apparatus at least to receive at least one indication the at least one indication indicating that the apparatus is allowed to skip paging monitoring  on a physical downlink control channel  after a paging message on the physical downlink control channel is successfully decoded, wherein the at least one indication received prior to the paging message being received;; 
	(‘151: [0026],  apparatuses described herein can apply to mobile wireless devices used in different types of wireless networks. [0029] When the mobile wireless device  (Device includes apparatus, see [0026]) receives a positive indication on the paging indicator channel, the mobile wireless device can listen for a subsequent paging message on the paging channel In contrast, when the mobile wireless device receives a negative indication on the paging indicator channel, (Reads on limitation: paging message is successfully decoded, because the negative indication on the paging indicator channel has been read (decoded successfully),.)  the mobile wireless device can skip listening to the paging channel and return to a sleep state to conserve power. [0080] skip over monitoring the paging indicators 810/812 on the quick paging channel 806. The calculated signal strength delta can be used to select in which state to sleep and from which state to awaken in the next cycle.
	‘151 does not disclose following limitations, which are disclosed by ‘495, as follows:
	determine to end paging monitoring based upon received wake-up signaling configuration data; and enter an discontinuous reception sleep mode.
	(‘495: [0031] The apparatus includes a monitoring module and a processing module. The monitoring module is configured to monitor a channel by using a DRX or eDRX scheme in a time window after UE is woken up upon reception of a wake-up signal. The processing module is configured to: process information when the UE 
receives information in the time window, and stop monitoring the channel and continue to monitor the wake-up 
signal when the UE does not receive the information in the time window. [0042] UE that stops monitoring the channel and continues to monitor the wake-up signal after entering a sleep mode when the UE does not receive 
the information in the time window.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘495 with those of ‘151 for the advantage of power conservation.
‘151 in view of ‘495 does not disclose following limitation, which is disclosed by ‘737 , as follows:
the apparatus is allowed to skip paging monitoring  on a physical downlink control channel  ---, wherein the at least one indication received prior to the paging message being received;
 (‘737: [0067] UE can skip the monitoring of the PDCCH in the remaining slot, irrespective of additional PDCCH monitoring occasions that the UE may be configured to monitor.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘737 with those of ‘151 in view of ‘737  for the advantage of power conservation.
	
For claim 59, The limitations are same as in claim 41, as above.
	
	For claim 60, ‘151  in view of ‘495 discloses all limitations of subject matter similar to those in claims 41 and 59, as above. 
‘151 does not discloses following limitation, which is disclosed by ‘495, as follows:
	wherein the at least one indication includes wake-up signaling configuration data, and transmit, from the apparatus to the user equipment, a first paging message.
	(‘495: , see abstract, A base station sends the wake-up signal to the terminal, and sends, within a time window, information over a paging channel.)
	It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘495 with those of ‘151 for the advantage of power conservation.

	For claim 42, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41 . In addition , ‘151 discloses following limitation:
	“wherein the at least one indication is received as part of at least one of broadcast signaling or dedicated signaling”
(‘151: [0028] the mobile wireless device can preferentially listen for signaling messages during assigned time slots rather than listen continuously. This selective listening can be referred to as operating in a slotted mode.  [0029] In certain wireless networks, such as a CDMA2000 1.times. network, a separate signaling channel, e.g. a paging indicator channel, can provide an indication to the mobile wireless device of a signaling (paging) message).

	For claim 54, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 
41 . In addition , ‘151 does not  discloses following limitation:, which is disclosed by ‘495, as follows:
	wherein the at least one memory and the computer program code configured to, with the at least one 
processor, cause the apparatus at least to receive at least one wake-up signal from a network entity.
	(‘495: 0078] According to an implementation mode of the embodiment of the disclosure, the UE in an idle or inactive or connected mode enters a sleep mode, and receives the wake-up signal from the network side apparatus.)
	It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘495 with those of ‘151 in view of ‘495 for the advantage of power saving

Claim 43 is  rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  495 and, further, in view of Kim (US 7660281), henceforth, ‘281.
For claim 43, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41-42 sequentially, with the exception of following limitation, which is disclosed  by ‘281, as follows:
wherein the broadcast signaling comprises system information.
(‘281: col. 14 , lines 62-67, The information indicating the available PRACH configurations may be 
transmitted to a UE 2 as an extension of the system information transmitted to a plurality of UEs 2, for example as part of a broadcast message on a common channel, as illustrated in FIG. 14.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘281 with those of ‘151 in view of ‘495 for the advantage of transmitting information indicating the available PRACH configurations to a UE 2 must be performed in a manner such that UEs that do not support the new configurations are not impacted.

Claim 44 is  rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of 495 and, further, in view of Wang et al (US 20130044652), henceforth, ‘657.
For claim 44, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41-42 sequentially, with the exception of following limitation, which is disclosed  by ‘652, as follows:
wherein the dedicated signaling comprises at least one radio resource control message, and the at least one radio resource control message comprises one or more of at least one radio resource control reconfiguration, radio resource control setup, radio resource control resume, or radio resource control re-establishment. 
(‘652: [0021], A dedicated signaling message (for example, a Radio Resource Control (RRC) Connection Reconfiguration) containing a TDD-Config IE can be used to communicate an updated TDD configuration to a connected mode UE. The network may send this dedicated message to all UEs in RRC connected mode.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘652 with those of ‘151 in view of ‘495 for the advantage of updated TDD configuration to a connected mode UE..

Claims 45-46, 55 and 57 are  rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  95 and, further, in view of Jha et al  (US 20140362752), henceforth, ‘752.
For claim 45, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41 , with the exception of following limitation, which is disclosed  by ‘752, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive at least one indication indicating that at least two paging occasions, received after receiving at least one wake-up signal, comprise same paging messages. 
(‘752: [0043], a new field called systemInfoModicationExtendedPagingCycle may be sent by the eNB for those UEs which sleep for long periods of time and may have missed SI updates. In some embodiments, a paging message is repeated to ensure robustness in case the UE misses the first PO after wakeup.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘752 with those of ‘151 in view of ‘495 for the advantage of not missing paging.

For claim 46, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41 , with the exception of following limitation, which is disclosed  by ‘752, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to, after receiving at least one wake-up signal, receive at least one indication indicating whether at least one paging occasion comprises paging data for the apparatus after receiving a first paging message. 
(‘752: [0042], [0042] FIG. 4 illustrates how a UE in sleep or idle mode with an extending paging cycle can acquire a latest system information update when unable to receive a paging message (paging data.)  during a paging occasion in accordance with some embodiments. FIG. 4 shows that a UE may wakeup before PO to read the MIB and SIB and to find the System-Information-Value-Tag field. ( paging data ))
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘752 with those of ‘151 in view of ‘495 for the advantage of acquiring valid System Information when it is in extended paging cycles lasting longer than the system modification period.

For claim 55, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41 , with the exception of following limitation, which is disclosed  by ‘752, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive a first paging message comprising at least one non-access-stratum identity for a plurality of user equipment. 
(‘752: [0030] ---, Paging Message Paging field descriptions may include: [0037] ue-Identity; Provides the NAS identity of the UE that is being paged.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘752 with those of ‘151 in view of ‘495 for the advantage of acquiring valid System Information when it is in extended paging cycles lasting longer than the system modification period.

For claim 57, 151 in view of  495 and, further, in view of ‘752 discloses all limitations of subject matter, as applied to  preceding claims 41 and 55 sequentially, with the exception of following  limitation, which is disclosed by ‘420, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive a second paging message comprising at least some same data as the first paging message. 
(‘752: [0043], a new field called systemInfoModicationExtendedPagingCycle may be sent by the eNB for those UEs which sleep for long periods of time and may have missed SI updates. In some embodiments, a paging message is repeated to ensure robustness in case the UE misses the first PO after wakeup.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘752 with those of ‘151 in view of ‘495 for the advantage of not missing paging.



Claim 47 is  rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  495 and, further, in view of 752  and, further, in view of LIU et al  (US 20190090191), henceforth, ‘191.
For claim 47, ‘151 in view of ‘495 and , further, in view of ‘752 discloses all limitations of subject matter, as applied to preceding claims 41 and 46 , with the exception of following limitation, which is disclosed  by ‘191, as follows:
wherein the paging data comprises user equipment identifier.
	(‘191: [0077] In some aspects, the BS 110 may select a resource for transmission of a wakeup signal based at least in part on a UE group identifier and/or a paging narrowband of a UE 120. For example, the BS 110 may determine the resource using the following equations 1 through 4: [0078] Equation 1 is used to identify a paging frame (e.g., system frame number (SFN)mod T) for the UE 120, wherein T refers to a discontinuous reception (DRX) cycle, N is a minimum value of T and an nB value configured in SIB2, and UE_ID is a UE identifier of the UE 120.)
	It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘191 with those of ‘151 in view of ‘495  and , further, in view of ‘752 for the advantage of wakeup signal is relevant to the UE.

Claim 49  rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  495 and, further, in  view of Hu  et al  (US 10178561), henceforth, ‘561.
For claim 49, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41, with the exception of following limitation, which is disclosed  by ‘561, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive, from a network entity, an indication of a number of paging messages for the apparatus to successfully decode.	
(‘561, col. 18 lines 35-40,  If the wireless communication device 200 is able to successfully receive and decode the paging messages received from the serving cell, then this can indicate that the serving cell is in a reasonable channel condition..)
	It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘561 with those of ‘151 in view of ‘495  for the advantage of confirming channel condition proper..

Claims 51-52  are rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  495 and, further, in  view of LIU et al  (US 20190320490), henceforth, ‘490.
For claim 51, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41, with the exception of following limitation, which is disclosed  by ‘490, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive at least one indication configuring the apparatus to know whether any subsequent paging occasion includes paging for the apparatus, after receiving at least one wake-up signal.	
(‘490, 0104] In one configuration, the apparatus 902/902′ for wireless communication includes means for receiving an indication from a core network entity that a UE is in one of a DRX mode or an eDRX mode; means for configuring, by the base station, a WUS mode for the UE, the WUS mode corresponding to the DRX mode or the eDRX mode for the UE; means for configuring, at the base station, a DRX cycle for the UE and the WUS having an associated paging occasion per DRX cycle for the UE; means for determining a number of the multiple paging occasions corresponding to the single WUS, where the number is cell specific; means for determining a number of the multiple paging occasions corresponding to the single WUS, where the number is based on a paging response time requirement of the UE; means for determining the number of the multiple paging occasions corresponding to the single WUS is predefined based on a lookup table; means for broadcasting to the UE in system information 
block. [0067] The UE may listen for paging during POs 2102 within a paging transmission window (PTW) 2112)
	It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘490 with those of ‘151 in view of ‘495  for the advantage of reduced power mode in which the UE reduces power consumption by shutting down a radio frequency (RF) function without detecting communication from the base station.

	For claim 52, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41, with the exception of following limitation, which is disclosed  by ‘490, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive at least one indication configuring the apparatus to know 
whether any subsequent paging occasion includes paging for the apparatus, after receiving at least tne wake-up signal.	
(‘490, [0008] The apparatus may be configured to receive the WUS mode from the base station for one of the DRX mode or the eDRX mode.)	
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘490 with those of ‘151 in view of ‘495  for the advantage of reduced power mode in which the UE reduces power consumption by shutting down a radio frequency (RF) function without detecting communication from the base station.

Claim 53  is rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  495 and, further, in  view of Bhattad  et al  (US 20180270756), henceforth, ‘756.
For claim 53, ‘151 in view of ‘495 discloses all limitations of subject matter, as applied to preceding claim 41, with the exception of following limitation, which is disclosed  by ‘756, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive at least one indication comprising the wake-up signaling configuration data from a network entity. 
(‘756, [0123] In some aspects, the base station may signal a wakeup signal mode to the UE, and/or the base station and the UE may negotiate a wakeup signal mode. In some aspects, a first wakeup signal mode may use a wakeup signal subgroup to provide indications for CCSS resources included in a CCSS period Further in 0124] In some aspects, configuration information associated with wakeup signaling may be included in a master information block, a system information block, a unicast communication (e.g., in CDRX), and/or the like. The configuration information may include, for example, a periodicity, a number and/or configuration of wakeup signal groups, a number and/or configuration of wakeup signal subgroups, a margin, and/or the like.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘756 with those of ‘151 in view of ‘495  for the advantage of conserving battery power and resources of the UE..

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  495 and, further, in view of ‘752 and, further, in view of Shangguan  (CN 104284420), henceforth, ‘420.
For claim 56, 151 in view of  495 and, further, in view of ‘752 discloses all limitations of subject matter, as applied to  preceding claims 41 and 55 sequentially, with the exception of following  limitation, which is disclosed by ‘420, as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to determine the first paging message cannot be decoded. 
(‘420: [0086] wherein, by transferring memory 304 operation instructions stored, processor 303 is used to execute the following steps: receiving the first paging message of the first burst and the second burst, --- if the first burst and the second burst can be decoded correctly, then according to the first burst and the decoding result of the second burst, judging whether to respond to the first paging message. if the first burst and the second burst cannot be decoded correctly, then receives a third burst of the first paging message,)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘420 with those of ‘151 in view of ‘495 and, further, in view of ‘752 for the advantage of not missing paging.
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined limitations of ‘420 with those of ‘151 in view of ‘495 and, further, in view of ‘756   for the advantage of 
conserving battery power and resources of the UE.

Claim 58 are  rejected under 35 U.S.C. 103 as being unpatentable over ‘151 in view of  495 and ‘752 and, further, in view of Jha et al  Gallagher (CN 1706208), henceforth, ‘208.
For claim 58, ‘151 in view of ‘495  in view of ‘752 discloses all limitations of subject matter, as applied to preceding claims 41 and 57 , with the exception of following limitation, which is disclosed  by ‘208 , as follows:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to determine that the second paging message is not addressed to the apparatus.
 (‘208: FIG. 21 shows, an embodiment when the indoor base station 128 and mobile station 132 detect the loss of LAN connected, and the timer in idle mode T1, T2 is expired, the normal separation and contained a success of the registration cancellation message flow.--- indoor network controller 132 changes the mobile station state to "inactive" or similar state. mobile station from a GSM network a subsequent paging request 102 is ignored.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘752 with those of ‘151 in view of ‘495  and , further, in view of ‘752 for the advantage of saving power..
Allowable Subject Matter
Claims 48 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 48;
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to receive at least one indication indicating that at least two paging occasions include same user equipment identities after receiving at least one wake-up signal.
As recited by claim 50;
wherein the at least one memory and the computer program code configured to, with the at least one 
processor, cause the apparatus at least to enter a sleep mode when the paging message does not include 
a user equipment non-access stratum identity and/or when a number of paging messages successfully received equals an indication of a number of paging messages.
Response to Arguments
Applicant’s arguments with respect to claim(s) , as above, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Diachina et al (US 20140329550 ) discloses A radio network node receives a page request from a core network node. The page request indicates to page a wireless communication device. The radio network node determines a next occurrence of a monitoring window during which the wireless communication device will monitor a paging channel associated with the radio network node. If the amount of time until the next occurrence of the monitoring window exceeds an amount of time that the radio network node can store the page request, the radio network node discards the page request and sends a response to the core network node indicating that the page request was discarded; the response includes a paging timer value that indicates when the core network node should repeat the page request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor SriLakshmi Kumar,  can be reached at telephone number 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either
Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have
questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the
USPTO Automated Interview Request (AIR) at hits waw.usota. goy/intearvigwaracuice.
/INDER P MEHRA/Primary Examiner, Art Unit 2647